

116 S233 IS: EPA Special Hiring Authority Transparency Act
U.S. Senate
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 233IN THE SENATE OF THE UNITED STATESJanuary 28, 2019Ms. Duckworth (for herself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Amendments of 1977 to require the Administrator of the
			 Environmental Protection Agency to report certain hiring to carry out the
			 Safe Drinking Water Act.
	
 1.Short titleThis Act may be cited as the EPA Special Hiring Authority Transparency Act.
 2.Requirement to report hiring to carry out the Safe Drinking Water ActSection 11(b) of the Safe Drinking Water Amendments of 1977 (42 U.S.C. 300j–10) is amended— (1)by striking (b) To the extent and inserting the following:
				
					(b)Appointment of personnel
 (1)In generalTo the extent; and (2)by adding at the end the following:
				
					(2)Reporting of hiring required
 (A)In generalNot later than 30 days after an appointment is made under this subsection, the Administrator of the Environmental Protection Agency shall provide notification of the appointment to—
 (i)the Committee on Environment and Public Works of the Senate; (ii)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (iii)the Committee on Energy and Commerce of the House of Representatives; and (iv)the Committee on Oversight and Reform of the House of Representatives.
 (B)Notification requirementsThe notification required under subparagraph (A) shall include the following information about the appointment that was made under this subsection:
 (i)The name of the appointee. (ii)The title of the appointee.
 (iii)The salary of the appointee. (iv)A detailed justification explaining why the Administrator of the Environmental Protection Agency deemed the appointment necessary to appropriately discharge the functions of the Administrator under the Safe Drinking Water Act (42 U.S.C. 300f et seq.) and other provisions of law..